Lake App. No. 2005-L-105, 2005-Ohio-3208. This cause is pending before the court on the certification of a conflict by the Court of Appeals for Lake County. It appearing to the court that appellant is without counsel,
It is ordered by the court that Douglas R. Cole and F. Eugene Crawford of Columbus, Ohio are appointed to represent appellant on a pro bono basis.
It is further ordered that appellant shall file a merit brief within forty days of the date of this entry, and the parties shall otherwise proceed in accordance with S.Ct.Prac.R. IV(3) and S.Ct.Prac.R. VI.